404 So. 2d 843 (1981)
Veronica SANTINI, Appellant,
v.
STATE of Florida, Appellee.
No. 80-1380.
District Court of Appeal of Florida, Fifth District.
October 14, 1981.
James B. Gibson, Public Defender, and Thomas R. Mott, Asst. Public Defender, Daytona Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and James Dickson Crock, Asst. Atty. Gen., Daytona Beach, for appellee.
ORFINGER, Judge.
The evidence is sufficient to sustain appellant's conviction on three counts of second degree grand theft[1] on the theory that she participated in planing the thefts and on the later possession of the stolen property. There is adequate proof of specific criminal intent and knowledge of the stolen character of the goods. See State v. Allen, 362 So. 2d 10 (Fla. 1978); State v. Houck, 374 So. 2d 86 (Fla. 4th DCA 1979).
As to Counts II and III, appellant contends that the State failed to prove that the stolen merchandise was valued at more than $100, but this contention is raised for the first time on appeal, and was not raised in the trial court. Having failed to raise this issue in the trial court in either the motion for judgment of acquittal or in the motion for new trial, appellant has not preserved this issue for appellate review. Castor v. State, 365 So. 2d 701 (Fla. 1978); Sanderson v. State, 390 So. 2d 744 (Fla. 5th DCA 1980).
*844 The judgments of conviction are affirmed.
AFFIRMED.
DAUKSCH, C.J., and COWART, J., concur.
NOTES
[1]  § 812.014 Fla. Stat. (1979).